Citation Nr: 1403539	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  95-18 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUES

1. Entitlement to an effective date earlier than April 4, 1994, for the grant of service connection for tinea cruris.

2. Entitlement to an initial disability rating in excess of 30 percent for the service-connected tinea cruris with a history of tinea versicolor.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to July 1969.

This matter initially came before the Board of Veterans' Appeals  (Board) on appeal of a February 1995 rating decision of the RO that granted service connection for tinea cruris with a history of tinea versicolor and assigned an initial 10 percent rating.

The Board initially remanded the case in April 1997 and November 1998 for additional development of the record.

In a February 2000 decision, the Board denied the Veteran's claim for increase. The Veteran subsequently appealed that decision to the United States Court of Appeals for Veterans Claims (Court).

In a February 2001 Order, the Court vacated the February 2000 decision and remanded the matter to the Board for action consistent with the Appellee's Motion for Remand and to Stay Proceedings.

In a decision in August 2002, the Board again denied the Veteran's claim for a rating in excess of 10 percent for the service-connected tinea cruris with a history of tinea versicolor.

The Veteran appealed to the Court, and pursuant to an unopposed Motion for Remand and to Stay of Proceedings by the Secretary, the Court in March 2003 vacated the August 2002 decision and again remanded the matter to the Board.

In September 2003, the Board remanded the matter to the RO for additional development of the record.

In March 2005, the RO assigned a 30 percent rating effective on August 30, 2002, the date of the changes in schedular criteria for rating disease of the skin, but continued the denial of a rating in excess of 10 percent prior to that date.

In November 2005, the Board once again remanded the case to the RO for further action.

The Board then denied the claim for increase in a January 2007 decision.  The Veteran appealed to the Court.

In a Memorandum Decision in November 2008, the Court reversed the January 2007 decision, directed the Board to assign a disability rating of 30 percent prior to August 30, 2002 and remanded the case to the Board for additional action to include considering whether staged ratings were warranted under the former or revised criteria, where appropriate.

In a September 2009 decision, the Board assigned a 30 percent rating for the service-connected tinea cruris, beginning on April 4, 1994.

Also in September 2009, the Board remanded issue of an evaluation in excess of the 30 percent rating for the service-connected tinea cruris with a history of tinea versicolor for the entire period of the appeal to the RO for additional development.

In July 2011, the Veteran provided testimony at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

In a September 2011 decision, the Board denied the Veteran's claim for an initial rating in excess of 30 percent for the service-connected tinea cruris with a history of tinea versicolor, for the period beginning on April 4, 1994.

In September 2011, the Board also remanded the matter of entitlement to an effective date earlier than April 4, 1994, for the award of service connection for tinea cruris.

By an Order of the Court of Appeals for Veterans Claims (Court) dated in August 2012, the Court granted a Joint Motion for Remand of the parties and vacated the September 2011 decision to the extent that the decision denied an initial rating in excess of 30 percent for the service-connected tinea cruris with a history of tinea versicolor, for the period beginning on and after April 4, 1994.

In April 2013 and in July 2013, the Board remanded the appeal for further development of the record, consistent with the directives of the August 2012 Joint Motion for Remand.  

During the 2008 proceedings before the Court, the Veteran raised the issue of clear and unmistakable error in a July 1969 rating decision that denied the original claim of service connection for a skin condition.  This matter, which was dismissed by the Court for lack of jurisdiction, has not been developed for appellate review and was previously referred by the Board to the AOJ for appropriate action.  It does not appear that the RO has responded.  The issue is again referred to the AOJ for all indicated action.

A review of the Virtual VA paperless claims processing system and Veterans Benefits Management System reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal.  


FINDINGS OF FACT

1. In August 1969 the Veteran filed a claim of service connection for a skin condition.  

2. In an April 1997 decision, the Board found that the Veteran abandoned his claim of service connection for a skin disorder, filed in August 1977, when he failed to submit medical evidence showing continuity of the disorder after service as requested in a RO letter dated on November 23, 1977.  The Board found that the Veteran applied to reopen the claim of service connection for a skin disorder on April 4, 1994. 

3. The Veteran did not appeal the April 1997 Board decision to the Court.  

4. On April 4, 1994, VA received the Veteran's application to reopen a claim of service connection for a skin condition. 

5. There was no written communication received prior to April 4, 1994 that may be construed as a formal or informal claim to reopen. 

6. During the entire appeal period, under the older version of the rating criteria, the service-connected tinea cruris with a history of tinea versicolor is shown to have been exceptionally repugnant; under the revised rating criteria, the service-connected tinea cruris with a history of tinea versicolor is not shown to have involved more than 40 percent of the entire body surface or more than 40 percent of exposed areas; nor is it shown to have required constant or near-constant systemic therapy, such as with corticosteroids or other immunosuppressive drugs, during a 12-month period; no related disfigurement of the head, face or neck is demonstrated; there is no scarring or disfigurement of the head, face, or neck. 


CONCLUSIONS OF LAW

1. The criteria for the assignment of an effective date earlier than April 4, 2004 for the grant of service connection for tinea cruris have not been met.  (West 2002 & Supp. 2012); 38 C.F.R. § 3.400 (2013).  

2. During the period of the appeal, the criteria for the assignment of an initial rating of 50 percent (but not higher) for the service-connected tinea cruris with a history of tinea versicolor have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.20, 4.21, 4.118 including Diagnostic Code 7806 (prior to August 30, 2002); Diagnostic Code 7806 (prior to October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As to the issue of an initial higher rating for tinea cruris with a history of tinea versicolor, the RO provided post-adjudication VCAA notice by letter, dated in May 2004.  Where, as here, service connection has been granted and an initial rating has been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. §5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision, rating the disability, does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an initial higher rating.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 136 (2008). 

As to the issue of an earlier effective date for the grant of service connection, the Veteran was provided a VCAA notice letter in August 2013 informing him of the evidence he needed to substantiate the claim, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  To the extent that this notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided substantial content-complying VCAA notice, the claim of entitlement to an earlier effective date for the grant of service connection was readjudicated as evidenced by the supplemental statement of the case, dated in October 2013.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.)


Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, records from the Social Security Administration, and a copy of the hearing transcript, and lay statements have been associated with the record.  Additionally, the Veteran was afforded several VA examinations throughout the appeal period, including the most recent examination in May 2013 with an addendum opinion in September 2013.  The Board finds the service and post-service treatment records and the VA examinations are adequate for rating purposes.  

During the Board hearing, the undersigned discussed with the Veteran the issue on appeal, the evidence required to substantiate the claim, and asked questions to elicit information relevant to the claim.  This action supplemented VA's compliance with the VCAA, 38 C.F.R. § 3.103, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

Earlier Effective Date

The Veteran originally filed a claim of service connection for a skin condition in August 1969.  A rating decision in December 1969 denied the claim.  Because the Veteran was not notified of the determination, the claim remained pending.  Service treatment records were associated with the claims folder at the time of the December 1969 rating decision.  

The Veteran filed another claim of service connection for a skin disorder in August 1977.  In an April 1997 decision, the Board found that the Veteran abandoned his claim of service connection for a skin disorder, filed in August 1977, when he failed to submit medical evidence showing continuity of the disorder after service as requested in a RO letter dated on November 23, 1977.  The Board found that the Veteran applied to reopen the claim of service connection for a skin disorder on April 4, 1994. 

The rating decision in February 1995 granted service connection for tinea cruris with tinea versicolor and assigned a 10 percent evaluation effective April 4, 1994, the date the Veteran's claim to reopen service connection for a skin rash was received.   

The service personnel records received in December 2003 showed that the Veteran served in the Republic of Vietnam and participated in the Vietnam Air Offensive Campaign from July 1968 to October 1968.  

The Veteran contends that the effective date for the grant of service connection for the skin condition should have been the date of his original claim of service connection filed in 1969.  See July 2011 Board hearing transcript.  

38 C.F.R. § 3.156(c) provides that, at any time after VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim notwithstanding the requirements of 38 C.F.R. § 3.156(a) (which defines new and material evidence). 

During the pendency of this appeal, the provisions of 38 C.F.R. § 3.156(c) were amended, effective on October 6, 2006.  See 71 Fed. Reg. 52,455-52,457 (Sept. 6, 2006) (codified at 38 C.F.R. § 3.156(c)).  This law did not explicitly limit retroactive effect.  Therefore, this provision applies to the current claim on appeal.

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 ; 38 C.F.R. § 3.400. Specifically, the effective date of a reopened claim is the date of receipt of claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2), (r).

In the present case, the claim by which the Veteran was granted service connection for tinea cruris with a history of tinea versicolor, which led to the current appeal, was a claim to reopen a previously denied claim.  The Court has held that when a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen.  Juarez v. Peake, 21 Vet. App. 537, 539-40 (2008) (citing Bingham v. Nicholson, 421 F.3d 1346   (Fed. Cir. 2005); Leonard v. Nicholson, 405 F.3d 1333, 1337  Fed. Cir. 2005). 

As noted, on August 4, 1994, the RO received correspondence from the Veteran.  It was determined that the statement constituted an application to reopen the previously denied claim for service connection.  Otherwise, the evidence does not reflect any written communication from the Veteran prior to April 1994 that may be interpreted as a formal or informal claim to reopen the previously disallowed claim for service connection for a skin condition. 

The Board has also considered whether the provisions of 38 C.F.R. § 3.156(c) are for application in the present case, and whether they would allow for reconsideration of the Veteran's original claim for service connection and a possible legal basis for an earlier effective date for the grant of service connection for tinea cruris with a history of tinea versicolor.

38 C.F.R. § 3.156(c) is for application when relevant service department records, not previously associated with the claims file, are located and made available for review.  Such records include service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of paragraph (c) of this section are met.  38 C.F.R. § 3.156(c)(1)(i).  

An award made based on all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3).  A retroactive evaluation of disability resulting from disease or injury subsequently service connected on the basis of the new evidence from the service department must be supported adequately by medical evidence.  Where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly, except as it may be affected by the filing date of the original claim.  38 C.F.R. § 3.156(c)(4).  

The Veteran alleges that his service records should allow for reconsideration of his original claim and ultimately an effective date from 1969.  See e.g., McGrath v. Gober, 14 Vet. App. 28, 35 (2000) (In an original claim for benefits, the date the evidence is submitted or received is irrelevant when considering the effective date of an award, even (as was the case in McGrath) when it was submitted over twenty years after the time period in question.)  

As stated, the service treatment records were on the file at the time of the December 1969 rating decision while his service personnel records were received in December 2003.  Thus, the application of 38 C.F.R. § 3.156(c) only applies to the service personnel records.  

In the instant case, the Board emphasizes that the purpose of the personnel records is to establish that the Veteran's service-connected tinea cruris with a history of tinea versicolor is related to an in-service event, injury, or disease that occurred during service.  

The personnel records received in December 2003 merely show that the Veteran served in the Republic of Vietnam; however, they do not show that his skin condition is related to his service in Vietnam.  Furthermore neither tinea cruris nor tinea versicolor is among the presumptive diseases associated with Agent Orange exposure listed in 38 C.F.R. § 3.309(e).  

Thus, as the service personnel records are not relevant, they do not warrant reconsideration of the Veteran's original claim of service connection for tinea cruris with a history of tinea versicolor.   

For the foregoing reasons, the Board finds that the Veteran did not attempt to reopen the claim for service connection for tinea cruris until a written request to do so was received on April 4, 1994.  That reopened claim was ultimately granted with the effective date assigned of April 4, 1994.  

The effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2), (r).  

Accordingly, the criteria for an effective date earlier than April 4, 2004 for the grant of service connection for tinea cruris with a history of tinea versicolor are not met.


Higher Initial Rating

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings".  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. 
§ 4.20.  The Veteran's service-connected tinea cruris with tinea versicolor is rated by analogy under Diagnostic Code 7806.  

Under the former Diagnostic Code 7806, eczema, (in effect prior to August 30, 2002), a 50 percent rating is assigned when there is evidence of eczema with ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or exceptionally repugnant. 

A 30 percent rating is assigned when there is evidence of eczema with extensive exudation or itching constant, extensive lesions, or marked disfigurement. 

A 10 percent rating is assigned when there is evidence of eczema with exfoliation, exudation or itching, if involving an exposed surface or extensive area and a noncompensable rating is assigned for eczema with slight, if any, exfoliation, exudation or itching, if on a nonexposed surface or small area.  38 C.F.R. § 4.118, Diagnostic Code 7806 (prior to August 30, 2002).

Under the revised Diagnostic Code 7806, dermatitis or eczema, effective August 30, 2002, a 60 percent rating is assigned when there is evidence of eczema which affects more than 40 percent of the entire body or more than 40 percent of exposed areas, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period. 

A 30 percent rating is assigned when there is evidence of eczema which affects 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period. 

A 10 percent rating is assigned when there is evidence of eczema which affects at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period. 

A noncompensable rating is assigned when there is evidence of eczema which affects less than 5 percent of the entire body or less than 5 percent of exposed areas, and; no more than topical therapy required during the past 12-month period. 

During the pendency of the appeal, VA modified the rating criteria applicable to the evaluation of skin disabilities.  See 67 Fed. Reg. 49,590 (July 31, 2002), effective August 30, 2002. 

VA's General Counsel, in a precedent opinion, has held that when a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003). 

The revised criteria may only be applied as of their effective date and, before that time, only the former version of the regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 2000).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed the revised rating criteria.  The revised rating criteria would not produce retroactive effects since the revised provisions affect only entitlement to prospective benefits.  

Therefore, VA must apply the new provisions from their effective date and consider the former criteria for the entire appeal period. 

The Board further notes that the criteria for rating scars under Diagnostic Codes 7800-7805 again were amended effective October 23, 2008 and apply to all claims received by VA on or after October 23, 2008.  As to claims filed before October 23, 2008, on January 20, 2012, 38 C.F.R. § 4.118 was revised to clarify that a veteran whose scars were rated by VA under Diagnostic Codes 7800-7805 in effect prior to October 23, 2008, may request review under the revised Diagnostic Codes.  77 Fed. Reg. 2909  (January 20, 2012).  

In the instant case VA has not received a request from the Veteran for consideration under the amended criteria, the 2008 amended criteria will not be addressed at this time. 

In any event, the relevant diagnostic code in the present case, Diagnostic Code 7806, is not shown to have been subject to change by the 2008 amendments.


Analysis

Upon review of the evidence, under the former version of Diagnostic Code 7806 (prior to August 30, 2002), the Board finds that the evidence more nearly approximates the criteria for an initial higher rating of 50 percent as the evidence throughout the appeal period shows that the Veteran's skin disorder has been "exceptionally repugnant".  

The Court in Buczynski v. Shinseki, 24 Vet. App. 221, 223 (2011) (citing 38 C.F.R. § 4.118 , Diagnostic Code 7806), laid out that in evaluating a skin disability based on the criteria in effect prior to August 2002, a 50 percent evaluation is warranted when either (1) the condition manifests with "ulceration or extensive exudation or crusting, and systemic or nervous manifestation," or (2) the condition is "exceptionally repugnant."  

The Court concluded that the first prong is an objective assessment, based on the severity of the appellant's medical symptoms, and the second prong is a subjective assessment based on how others respond to the appellant's condition. Id.  

The medical and lay evidence, when viewed in totality, sufficiently describes the extent and severity of the Veteran's skin disorder during active and inactive time periods.  See Ardison v. Brown, 6 Vet. App. 405 (1994); see also Bruce v. West, 11 Vet. App. 405 (1998) (additional VA examination unnecessary where lay statements of symptoms were readily observable and centered on matters within lay knowledge and personal observation). 

Beginning on April 4, 1994, the effective date of the grant of service connection of tinea cruris with a history of tinea versicolor, the lay and medical evidence overall shows that the Veteran's service-connected skin condition meets the second prong of the "exceptionally repugnant" test articulated in Buczynski regarding the subjective assessment based on how others respond to the condition.  

Throughout the appeal period the evidence shows the Veteran's service-connected skin condition has been highly symptomatic to the extent that others have been repulsed by his appearance.  

In April 1995 and in June 1995, the Veteran complained of a painful itchy rash leaving spots and marks over his entire body.  During a RO hearing in February 1996, he testified that his skin constantly itched all over his body and that he had bumps due to scratching that at times would bleed.  

In April 2004 he stated that he had problems being around people because of "unhealing rashes on my hands.  I feel very uneasy because of the reactions of others."  

A January 1995 VA examination shows hyperpigmentation and scaling of the skin in the groin area consistent with tinea cruris.  The Veteran reported that the rash was characterized by profound pruritus.  

On VA examination in December 1997, the Veteran complained of generalized itching all over his body.  The examiner advised him to take Zyrtec on a regular basis or another non-sedating antihistamine such as Claritin or Hismanal.  

On VA examination in April 1999, the examiner determined that the Veteran's tinea cruris flared up several times per year but was not active during the examination.  The examination showed dark streaks on the fingernails and discolored toenails.  The examiner noted the Veteran's complaints of having itching all over his body throughout the year.  

On VA examination in December 2005, the Veteran reported chronic itching and had scaliness on his face, scalp and ears.  He had oozing on his hands.  The examination showed that there was dermatitis on his scalp and ears and eczema on his shoulders, periumbilical regions, arms, knees, thighs and hands.  His skin condition was primarily treated with topical medications.  

On VA examination in July 2007, there was noted to be erythema and dry flaking skin of the groin and low back.  

On VA examination in November 2009, there were multiple hyperpigmented pustules across the lower and upper extremities, chest, and back.  

The VA treatment records showed that the Veteran had a rash that was chronic and recurrent with patches of hyperpigmentation, increased follicular prominence, and/or lichenified or hyperkeratotic plaques on various parts of his body, to include the face, ears, and hands  See e.g. the VA treatment records dated in October 1994, April 1996, June 1998, October 1998, August 2002, September 2002, March 2003, April 2003, March 2004, March 2006, and October 2006.  See also private treatment records dated in January 2004, April 2004, May 2004, and July 2004. 

The VA dermatology treatment records dated in July 2007 show findings of moderate eczematization of the groin and low back.  An April 2009 VA treatment record documented a few scattered hyperpigmented macules on the back, abdomen, and upper and lower extremities.  

On VA examination in May 2013, the examiner noted that others might find the Veteran's constant scratching, which he did throughout the examination to be repugnant.  In an addendum opinion in September 2013, the examiner stated that during "an active flare of his tinea versicolor, which [did] leave hypopigmented lesions and [could] be pretty severe, approaching the neck and facial area, this [could] be, [he]would [not] say exceptionally repugnant, but others [could] view this as some sort of abnormal skin finding that they [might] think [was] highly contagious."  

The examiner's opinion that people likely perceive the Veteran's condition to be "highly contagious" is probative as it is consistent with his extensively symptomatic service-connected skin condition shown by the evidence.  As such, the evidence establishes that people would have a significant aversion to it and thereby find it to be exceptionally repugnant.  

The evidence shows that the Veteran has other diagnoses of a skin condition, such as dermatitis, which are not service connected.  The Board has attributed all the Veteran's skin symptoms, which are clearly not due to his nonservice-connected skin disorders, to be due to his tinea cruris with a history of tinea versicolor.  See Mittleider v. West, 11 Vet. App. 181 (1998) (finding that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102, which requires that reasonable doubt on any issue be resolved in the Veteran's favor, clearly dictates that such signs and symptoms be attributed to the service-connected condition).

Thus, on this record, the Board finds that for the entire appeal period an initial rating of 50 percent is for application under the provision of Diagnostic Code 7806 (in effect prior to August 30, 2002), based on a condition that is exceptionally repugnant.  This is the highest rating available under Diagnostic Code 7806 (in effect prior to August 30, 2002).  

The Board finds that the preponderance of the evidence is against the claim for a higher initial rating in excess of 50 percent for the service-connected skin disability under the revised Diagnostic Code 7806. 

Under the amended criteria of Diagnostic Code 7806, a 60 percent rating is warranted if the skin disability affects more than 40 percent of the entire body or more than 40 percent of exposed areas, or the skin disability requires constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs, during the past 12-month period.  

The preponderance of the medical evidence in this case, specifically the VA examinations, shows that the Veteran's skin disorder affects less than 40 percent of the entire body and less than 40 percent of the exposed areas and does not require constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs, during the past 12-month period.  

On VA examination in December 2005, the examiner determined that nummular eczema affected .31 percent of the exposed body and 2.9 percent of the total body.  Seborrheic dermatitis involved 2.53 percent of the exposed body and .33 percent of the total body.  Tinea pedis and onychomycosis involved 0 percent of the exposed body and 1.8 percent of the total body.  

The July 2007 VA examination report indicates that the skin changes affected 7.2 percent of the entire body.  The examiner stated that 40 percent of the back was involved.  The low back and groin were affected by dry, flaky skin and mild erythema.  The Veteran denied being on oral or injectable steroids or any other immunosuppressive drugs for his skin condition.  

The November 2009 VA examination report indicates that the skin disorder affected zero percent of the exposed skin and 11 percent of the entire body.  The skin disorder was described as multiple hyperpigmented pustules on bilateral lower and upper extremities, chest, and back which was consistent with nummular eczema.  Tinea cruris also was present affecting 2 percent of the total body.  The examiner noted that there was no scarring and no rash consistent with tinea versicolor.  

On VA examination in May 2013, the examiner reviewed the claims folder in conjunction with examining the Veteran.  The examiner stated that there was no scarring or disfigurement of the Veteran's head, face, or neck.  There were no malignant skin neoplasms, nor were there any systemic manifestations due to any skin diseases.  The examiner noted that in the past 12 months the Veteran was treated with topical medications such as Sarna, petroleum, ketoconazole for generalized itching.  He indicated that, at the time of the examination, the Veteran did not have any visible skin conditions.  

VA treatment records during the current appeal period do not report any systemic treatment.  

The preponderance of the medical evidence establishes that the skin disability affects less than 40 percent of the entire body or 40 percent of exposed areas.  The evidence of record shows that the service-connected skin disorder does not require constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs.  

Throughout the appeal period, the evidence of record shows that the service-connected skin disorder requires constant topical corticosteroids including Triamcinolone cream 1 percent, Lipocream and hydrocortisone lotion, but no systemic therapy. 

The Board has also considered whether the Veteran is entitled to a higher rating under other diagnostic codes for the skin and scars.  Based on the evidence presented above, there is no probative evidence of record that reveals either permanent residual scarring, or permanent disfigurement to the head, face, or neck, or burns due to the service-connected skin disorder.  (See e.g., January 1995 VA examination report which indicates that no skin abnormality was visible; the April 1999 VA examination report which indicates that the examination of the face, scalp, and neck was within normal limits; and the November 2009 and May 2013 VA examination reports which indicate that there was no scarring.)

The former Diagnostic Codes 7801 and7802 are not for application since the service-connected skin disability picture does not include scarring due to burns or more closely approximate such a condition. 

Ratings in excess of 50 percent are not available under the former Diagnostic Codes 7800, 7803 and 7804 as 50 percent is the highest possible rating available under Diagnostic Code 7800 and 10 percent ratings are the highest possible rating under Diagnostic Code 7803 and 7804.  There is no evidence that the service-connected skin disorder causes limitation of function.  Thus, a higher rating under the former Diagnostic Code 7805 prior to August 30, 2002 and the revised Code prior to October 23, 2008 is not warranted.

Under the revised Diagnostic Code 7800, disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or more characteristics of disfigurement warrants a 80 percent evaluation. 

Under Diagnostic Code 7800, ratings may be based on the number of characteristics of disfigurement present.  The eight characteristics of disfigurement, as listed in Note 1, include the following: (1) scar five or more inches (13 or more centimeters) in length; (2) scar at least one-quarter inch (0.6 centimeters) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper- pigmented in an area exceeding six square inches (39 square centimeters); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); (7) underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and (8) skin indurate and inflexible in an area exceeding six square inches (39 square centimeters). 

As discussed, there is no evidence that the service-connected disability picture causes any visible or palpable tissue loss and either gross distortion or asymmetry of features or paired sets of features.  There is no evidence that the service-connected skin disorder causes any disfigurement of the face, head, or neck. 

The revised Diagnostic Codes 7801 or 7803 are not for application since the service-connected skin disorder is not manifested by deep, nonlinear, unstable, or painful scarring. 

A rating in excess of 50 percent is not available under the revised Diagnostic Code 7802 as the 10 percent ratings is the highest possible rating under this code. 

Thus, based on the previous or the amended regulations, consideration of Diagnostic Codes 7800, 7801, 7802, 7803, 7804, and 7805 is not warranted. Consequently, the Board concludes that Diagnostic Code 7806 under both the previous and amended regulations most appropriately reflects the manifestations of the Veteran's service-connected skin disorder.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if supported by explanation and evidence).

The Board finds that the initial 50 percent rating for the service-connected skin disorder should be effective for the entire appeal period.  Since the effective date of the award, the skin disorder has never been more severe than contemplated by its 50 percent rating.  Thus, a staged rating is not warranted.  See Fenderson, supra. 

The Board has also considered the Veteran's lay statements that describe his skin condition.  The Veteran is certainly competent to offer his observations that are found to be credible for the purpose of assigning the initial rating of 50 percent based on his subjective assessment on how others respond to his condition.  See Buczynski, supra.  

As for an initial rating higher than 50 percent, the Board finds that the objective medical findings by skilled professionals are more persuasive which, as discussed above do not support an initial rating higher than 50 percent.  

In essence, the lay evidence, while accepted as credible, does not provide a basis for an initial rating higher than 50 percent.  





Consideration of an Extraschedular Evaluation

The Board has considered whether referral for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is indicated.  Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the schedular ratings for the service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed. Cir. 2009).

If the criteria reasonably describe a veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun, Id.  

Here, the rating criteria reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria in former and revised versions rate the disorder on the basis of the extent and severity of the symptoms, the amount of the body affected and the type of treatment required.  

The manifestations are contemplated by the provisions of the rating schedule.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate.

Thus, the Board finds no basis for referring the case for an extraschedular consideration. 




ORDER

An effective date prior to April 4, 1994, for the award of service connection for tinea cruris is denied.

An initial rating of 50 percent for the service-connected tinea cruris with a history of tinea versicolor is granted, subject to the regulations governing the payment of VA monetary benefits. 




____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


